Motion by the State to dismiss defendant's appeal.
Appeal dismissed. *Page 295 
The defendant was tried upon a bill of indictment charging him with the felony of rape, and was convicted and sentenced to death. Defendant gave notice of appeal and has filed in this Court statement of case on appeal, but has filed no brief.
The Attorney-General moves to dismiss the appeal for failure to comply with Rules 27 and 28 of this Court. This motion must be allowed, but, as is customary in capital cases, we have examined the record to see if any error appears. The only exception noted at the trial was to the refusal of the trial court to allow defendant's motion for judgment as of nonsuit.
In this we find no error, nor do we find any error in the record. S. v.Dunlap, 208 N.C. 432.
Appeal dismissed.